DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/513101 & 61/891257 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 10/15/2013.


Specification
The disclosure is objected to because of the following informalities: update the first paragraph of the specification with appropriate patent number information.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “each flexible element” to –each of the plurality of flexible elements- in ll. 5.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “each electrode assembly” to –the at least one electrode assembly- in ll. 10.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “the entire length” to –an entire length- in ll. 2.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “The electrode assemblies” to –the one or more electrode assemblies- in ll. 8-9.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “the elongate grooves” to –the plurality of elongate grooves- in ll. 11.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “the substrate” to –the at least one flexible substrate- in ll. 1-2.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “the fold lines” to –the predisposed fold lines- in ll. 2.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “the elongate grooves” to –the plurality of elongate grooves- in ll. 3.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “the entire length” to –an entire length- in ll. 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “the substrate” to –the at least one flexible substrate- in ll. 2.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “the substrate” to –the at least one flexible substrate- in ll. 2.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  amend “the substrate” to –the at least one flexible substrate- in ll. 2.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “each flexible” to –each of the plurality of flexible elements- in ll. 4-5.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “the flexible elements” to -the plurality of flexible elements- in ll. 9.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “without grooves” to –the plurality of grooves- in ll. 10.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “the grooves” to –the plurality of grooves- in ll. 10.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  amend “the electrode assemblies” to –the one or more electrode assemblies- in ll. 3.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amend “the electrode assemblies” to –the one or more electrode assemblies- in ll. 1.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amend “adjacent flexible elements” to –adjacent flexible elements of the plurality of flexible elements- in ll. 1-2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “electrically contacting certain of the one or more of the electrode assemblies”.  It is unclear exactly what is meant by “certain of”—is this a set/subset of the one or more electrode assemblies, is this contacting with certainty the one or more electrode assemblies?  For purposes of examination, the claim will be interpreted as –electrically contacting at least one of the one more of the electrode assemblies-. 
Claim 8 recites the limitation “coincident with certain of the elongate grooves”.  It is unclear exactly what is meant by “certain of”—is this a set/subset of the elongate grooves, is this controlling with certainty the elongate grooves?  For purposes of examination, the claim will be interpreted as –fold lines coincident with at least one of the plurality of elongate grooves-. 
Claims 9-14 depend from claim 8 and are thus also rejected.
Claim 10 recites the limitation “predisposed fold lines”; however, claim 8, upon which claim 10 depends, recites the limitation “fold lines”. It is unclear if the “fold lines” of claim 10 are the same as or different from those of claim 8.  For purposes of examination, they will be interpreted as being the same. 
Claim 10 recites the limitation “coincident with an axis of certain of the elongate grooves”.  It is unclear exactly what is meant by “certain of”—is this a set/subset of the elongate grooves, is this an axis coincident with certainty of the elongate grooves?  For purposes of examination, the claim will be interpreted as –an axis coincident with an axis of at least one of the plurality of elongate grooves-. 
Claim 15 recites the limitation “A method for treating a body lumen wall”; however, the steps for the method fail to actually treat the body lumen in any way and thus it is unclear how placing and expanding the expandable member actually treats a body lumen wall.  
Claim 15 recites the limitations “a substrate having areas of reduced thickness” in ll. 5 and “areas of reduced thickness” in ll. 9-10.  It is unclear if the “areas of reduced thickness” in ll. 9-10 are the same as or different from the “areas of reduced thickness” recited in ll. 5.  For purposes of examination, they will be interpreted as being the same.
Claim 15 recites the limitations “a substrate having areas of reduced thickness defining a plurality of grooves” in ll. 5 and “areas of the substrate without grooves” in ll. 10.  It is unclear if the lack of “grooves” in ll. 10 is the same as or different from the “plurality of grooves” recited in ll. 5.  For purposes of examination, they will be interpreted as being the same.
Claims 16-20 depend from claim 15 and are thus also rejected.
Claim 18 recites the limitation “wherein the substrate includes a distal electrode pad… a proximal electrode pad”; however, claim 16, upon which claim 18 depends, recites the limitation “wherein each of the plurality of flexible elements includes one or more electrode assemblies disposed on the substrate”.  It is unclear if the “distal electrode pad” and “proximal electrode pad” of claim 18 are the same as or different from the “one or more electrode assemblies” recited in claim 16.  For purposes of examination, they will be interpreted as being the same. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (2008/0188912) in view of Finneran et al. (2004/0054274).
Concerning claim 1, as illustrated in Fig. 1, 5B-C & 9A-C, Stone et al. disclose a method for treating a body lumen wall (method treating tissue within a lumen; [0014]), the method comprising: 
placing a distal end of a catheter proximate to the body lumen wall (catheter 12 is advanced distally over a guidewire 74 into position within a lumen of a blood vessel 76; [0079-0080]), the distal end including an expandable member having a longitudinal axis and a body extending along the longitudinal axis (catheter 20 includes inflatable balloon 20 on its distal end 18, balloon 20 having a body extending along a longitudinal axis; [0056], [0079]), 
a plurality of flexible elements on the body of the expandable member, each flexible element including a substrate having at least one electrode assembly (electrodes 34 are mounted on balloon 20 via flexible substrate/circuit 35 where each flexible circuit includes conductive leads 118/36 that extend between proximal electrical contacts 120/132 and distal electrodes 122/34 and are supported by a flexible polymer substrate 124/134; [0062-0065]); 
expanding the expandable member to place one or more of the at least one electrode assembly in sufficient proximity to tissue of a portion of the body lumen wall, so as to allow energy to be transferred to the tissue (balloon 20 expands radially within the lumen of the blood vessel so that electrodes 34 radially engage healthy tissue 80; [0080]); and 
energizing each electrode assembly placed in proximity to the tissue, so as to apply energy sufficient to treat the tissue (RF energy is directed to electrodes to treat healthy tissue 80; [0082]).
Stone et al. fail to disclose the substrate having a plurality of elongate grooves formed therein.  However, Finneran et al. disclose a flexible element (320) including a substrate (318) having at least one electrode (322).  Finneran et al. further disclose the substrate (318) having a plurality of elongate grooves (324) formed therein that extend along each electrode (322) and along each trace (326).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Stone et al. such that the substrate has a plurality of elongate grooves formed therein in order to provide the benefit of allowing the flexible elements to move in a plurality of directions as taught by Finneran et al. ([0115-0118]; Fig. 45-46)
Concerning claim 2, Stone et al. in view of Finneran et al. disclose at least a portion of the plurality of elongate grooves (324 of Finneran et al.) extend along the substrate (124) at an angle from the longitudinal axis of the expandable member (20) as the combination provides for grooves (324 of Finneran et al.) to extend along conductive traces (118/36) and around each electrode (122/34) of Stone et al. which extend at an angle (zero or other) from the longitudinal axis of expandable member (20) (Fig. 5B-C & 9A-B). 
Concerning claim 3, Stone et al. in view of Finneran et al. disclose the plurality of elongate grooves (324 of Finneran et al.) extends along the substrate (124) in more than one direction as the combination provides for grooves (324 of Finneran et al.) to extend along conductive traces (118/36) and around each electrode (122/34) of Stone et al. which extend in more than one direction (Fig. 5B-C & 9A-B). 
claim 4, Stone et al. in view of Finneran et al. disclose at least a portion of the plurality of elongate grooves (324 of Finneran et al.) are substantially parallel to each other as the combination provides for grooves (324 of Finneran et al.) to extend along parallel conductive traces (118/36) of Stone et al. 
Concerning claim 5, Stone et al. in view of Finneran et al. fail to disclose at least a portion of the plurality of elongate grooves defines a cross-hatched pattern. It would have been obvious at time the invention was effectively filed modify the invention of Stone et al. in view of Finneran et al. to have grooves defining a cross-hatched pattern in order to provide the benefit of increasing the substrate flexibility in a larger number of directions. 
Concerning claim 6, Stone et al. in view of Finneran et al. disclose the plurality of elongate grooves (324 of Finneran et al.) extends over substantially the entire length of the substrate (124/134) as the combination provides for grooves (324 of Finneran et al.) to extend along conductive traces (118/36) and around each electrode (122/34) of Stone et al. which encompass substantially an entire length of substrate (124/134 (Fig. 5B-C & 9A-B).
Concerning claim 7, Stone et al. in view of Finneran et al. disclose the plurality of elongate grooves (324 of Finneran et al.) extends over only select regions of the substrate (124/134) as the combination provides for grooves (324 of Finneran et al.) to extend along conductive traces (118/36) and around each electrode (122/34) of Stone et al. which are only select regions of the substrate (124/134 (Fig. 5B-C & 9A-B).
claims 8-9, as illustrated in Fig. 1, 5B-C & 9A-C, Stone et al. disclose a method of treatment (method treating tissue within a lumen; [0014]), the method comprising: 
inserting a catheter into a body lumen (catheter 12 is advanced distally over a guidewire 74 into position within a lumen of a blood vessel 76; [0079-0080]), the catheter including an expandable member disposed along a distal end of the catheter (catheter 20 includes inflatable balloon 20 on its distal end 18; [0056], [0079]), the expandable member having a body extending along a longitudinal axis and at least one flexible substrate attached to the expandable member, the substrate including one or more electrode assemblies (balloon 20 comprises a body extending along a longitudinal axis and has electrodes 34 are mounted on balloon 20 via flexible substrate/circuit 35; [0062-0065]); 
electrically contacting certain of the one or more of the electrode assemblies with tissue of the body lumen (balloon 20 expands radially within the lumen of the blood vessel so that electrodes 34 radially engage healthy tissue 80; [0080]), and applying energy treatment to the tissue from the electrode assemblies in contact with the body lumen (RF energy is directed to electrodes to treat healthy tissue 80; [0082]); and 
controlling contraction of the expandable member along fold lines after applying the energy treatment (balloon 20 may comprise a balloon having helical folds to facilitate reconfiguring the balloon rom a radially expanded, inflated configuration to a low profile configuration for removal after use; [0059]).

While Stone et al. teach that the flexible substrate (35) should be flexible to allow folding and inflation of the balloon ([0062]), Stone et al. in view of Finneran et al. fail to disclose where at least some of the plurality of elongate grooves are coincident with and/or disposed in a predetermined pattern of fold lines of the expandable member.  However, in light of the teachings of Stone et al., it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Stone et al. in view of Finneran et al. such that at least some of the plurality of elongate grooves are coincident with and/or disposed in a predetermined pattern of fold lines of the expandable member in order to provide the benefit of the substrate allowing movement (i.e., folding) along the same line as the balloon material itself. 
Concerning claim 10, Stone et al. disclose the contacting step comprises flexing expandable member along predisposed fold lines in the expandable member ([0062]).  Stone et al. in view of Finneran et al. disclose the contacting step comprises flexing the substrate (35) along predisposed the fold lines in the expandable member (20) as the 
Claim 11 is rejected upon the same rationale as applied to claim 6. 
Claim 12 is rejected upon the same rationale as applied to claim 7. 
Claim 13 is rejected upon the same rationale as applied to claim 3. 
Claim 14 is rejected upon the same rationale as applied to claim 4. 
Concerning claim 15, as illustrated in Fig. 1, 5B-C & 9A-C, Stone et al. disclose a method for treating a body lumen wall (method treating tissue within a lumen; [0014]), the method comprising: 
placing a distal end of a catheter proximate to the body lumen wall (catheter 12 is advanced distally over a guidewire 74 into position within a lumen of a blood vessel 76; [0079-0080]), the distal end including an expandable member having a body extending along a longitudinal axis (catheter 20 includes inflatable balloon 20 on its distal end 18, balloon 20 having a body extending along a longitudinal axis; [0056], [0079]), a plurality of flexible elements on the body of the expandable member, each flexible element including a substrate (electrodes 34 are mounted on balloon 20 via flexible substrate/circuit 35 where each flexible circuit includes conductive leads 118/36 that extend between proximal electrical contacts 120/132 and distal electrodes 122/34 and are supported by a flexible polymer substrate 124/134; [0062-0065]); and 
expanding the expandable member to place one or more of the plurality of flexible elements in proximity to tissue of a portion of the body lumen wall being treated (balloon 20 expands radially within the lumen of the blood vessel so that electrodes 34 radially engage healthy tissue 80; [0080]).
Stone et al. fail to disclose the substrate having areas of reduced thickness defining a plurality of grooves, the substrate of the flexible elements having greater flexibility in areas of reduced thickness compared to areas of the substrate without grooves, the grooves flexing to conform the substrate to an outer contour of the body during expansion.  However, Finneran et al. disclose a flexible element (320) including a substrate (318) having at least one electrode (322).  Finneran et al. further disclose the substrate (318) having a plurality of elongate grooves (324) formed therein that extend along each electrode (322) and along each trace (326), the substrate (318) of the flexible element (320) having greater flexibility in areas of reduced thickness compared to areas of the substrate (318) without grooves (324), the grooves (324) flexing to conform the substrate (318) to an outer contour of a body during expansion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Stone et al. such that the substrate having areas of reduced thickness defining a plurality of grooves, the substrate of the flexible elements having greater flexibility in areas of reduced thickness compared to areas of the substrate without grooves, the grooves flexing to conform the substrate to an outer contour of the body during expansion in order to provide the benefit of allowing the flexible elements to move in a plurality of directions as taught by Finneran et al. ([0115-0118]; Fig. 45-46)
Claim 16 is rejected upon the same rationale as applied to claim 1. 
claim 19, Finneran et al. further disclose the plurality of grooves (324) to be only on one of an upper or a lower surface of the substrate (324) (Fig. 45-46).
Concerning claim 20, Stone et al. in view of Finneran et al. fail to disclose plurality of grooves disposed in both an upper and a lower surface of the substrate.  However, since Finneran et al. teaches that the grooves (324) are located on at least one side of the substrate to increase flexibility of the substrate to conform to contours of a surface ([0115-0118]; Fig. 45-46), it would have been obvious to one of ordinary skill in the art at time the invention was effectively filed to modify the invention of Stone et al. in view of Finneran et al. such that the plurality of grooves are disposed in both an upper and a lower surface of the substrate in order to provide the benefit of increasing the substrate flexibility in a larger number of directions  

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demerais et al. (2007/0129720) in view of Stone et al. (2008/0188912) and Finneran et al. (2004/0054274).  
Concerning claim 15, as illustrated in Fig. 2A & 5B-C, Demerais et al. disclose a method for treating a body lumen wall (method of treating body lumen; Claim 1), the method comprising: 
placing a distal end of a catheter proximate to the body lumen wall (catheter 302 may be delivered to a treatment site within the vessel; [0043]), the distal end including an expandable member having a body extending along a longitudinal axis (catheter 302 has an optional balloon positioning element 304 having a body , a flexible element on the body of the expandable member, each flexible element including a substrate (expandable electrode element 306’’ comprises a flex circuit coupled to or positioned about the positioning element 304; [0056]); and 
expanding the expandable member to place one or more of the plurality of flexible elements in proximity to tissue of a portion of the body lumen wall being treated (balloon positioning element 304 is expanded and electrodes 307 are operated to treat tissue; [0044], [0056]).
Demerais et al. fail to disclose the flexible element to be a plurality of flexible elements.  However, Stone et al. disclose a method for treating a body lumen wall comprising placing a distal end of a catheter (12) proximate to the body lumen wall, the distal end including an expandable member (20) and one or more of plurality of flexible elements on a body of the expandable member (20), each flexible element including a substrate (35) and electrodes (122/34).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Demerais et al. such that the flexible element is a plurality of flexible elements in order to provide the benefit of a flexible element that can provide a grouping or sub-array of electrodes for treating a plurality of zones in the target tissue or alternatively be defined by programmable logic of a processor or to be employed for multiplexing or treating regions of tissue with a plurality of differing electrical energy paths through the tissue as taught by Stone et al. ([0062-0063]; Fig. 1, 5B-C & 9A-C) and since it has been held that constructing a formerly integral structure in various elements involves only routine skill Nerwin v. Erlichman, 168 USPQ 177, 179.  See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  
Demerais et al. in view of Stone et al. fail to disclose the substrate having areas of reduced thickness defining a plurality of grooves, the substrate of the flexible elements having greater flexibility in areas of reduced thickness compared to areas of the substrate without grooves, the grooves flexing to conform the substrate to an outer contour of the body during expansion.  However, Finneran et al. disclose a flexible element (320) including a substrate (318) having at least one electrode (322).  Finneran et al. further disclose the substrate (318) having a plurality of elongate grooves (324) formed therein that extend along each electrode (322) and along each trace (326), the substrate (318) of the flexible element (320) having greater flexibility in areas of reduced thickness compared to areas of the substrate (318) without grooves (324), the grooves (324) flexing to conform the substrate (318) to an outer contour of a body during expansion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Demerais et al. in view of Stone et al. such that the substrate having areas of reduced thickness defining a plurality of grooves, the substrate of the flexible elements having greater flexibility in areas of reduced thickness compared to areas of the substrate without grooves, the grooves flexing to conform the substrate to an outer contour of the body during expansion in order to provide the benefit of allowing the flexible elements to move in a plurality of directions as taught by Finneran et al. ([0115-0118]; Fig. 45-46)
Concerning claim 16, Demerais et al. in view of Stone et al. and Finneran et al. disclose each of the plurality of flexible elements includes one or more electrode 
Concerning claim 17, Demerais et al. in view of Stone et al. and Finneran et al. disclose the electrode assemblies (307) on adjacent flexible elements (306) are longitudinally offset (Fig. 5A-B). 
Concerning claim 18, Demerais et al. disclose the substrate (306) includes a distal electrode pad, a distal tail extending proximally from the distal electrode pad, a proximal electrode pad, a proximal tail extending proximally from the proximal electrode pad, and a central axis; and wherein the proximal electrode pad is laterally offset from the distal electrode pad with respect to the central axis (Fig. 5A-B). 
Concerning claim 19, Finneran et al. further disclose the plurality of grooves (324) to be only on one of an upper or a lower surface of the substrate (324) (Fig. 45-46).
Concerning claim 20, Demerais et al. in view of Stone et al. and Finneran et al. fail to disclose plurality of grooves disposed in both an upper and a lower surface of the substrate.  However, since Finneran et al. teaches that the grooves (324) are located on at least one side of the substrate to increase flexibility of the substrate to conform to contours of a surface ([0115-0118]; Fig. 45-46), it would have been obvious to one of ordinary skill in the art at time the invention was effectively filed to modify the invention of Demerais et al. in view of Stone et al. and Finneran et al. such that the plurality of grooves are disposed in both an upper and a lower surface of the substrate in order to provide the benefit of increasing the substrate flexibility in a larger number of directions  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,962,223 in view of Stone et al. (2008/0188912). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a medical device for treating nerve ablation comprising placing a catheter having a flexible element including a substrate with grooves and electrodes and expanding the expandable member.  U.S. Patent No. 9,962,223 fail to specifically disclose treating a body lumen by energizing the electrodes.  However, Stone et al. disclose a medical device for treating nerve ablation comprising placing a catheter having a flexible element including a substrate with grooves and electrodes and expanding the expandable member, the catheter used to treat a body lumen by energizing the electrodes.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 9,962,223 to treat a body lumen by energizing the electrodes in order to provide the benefit of reducing diseased tissue and remodeling body tissue as taught by Stone et al. ([0003], [0011]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Gall (6,927,344) teaches areas of reduced thickness in a substrate for increased flexibility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794